Title: To Thomas Jefferson from Thomas Paine, 14 May 1797
From: Paine, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        Havre May 14th. 97
                    
                    I wrote to you by the Ship Dublin Packet—Capt. Clay, mentioning my intention to have returned to America by that Vessel, and to have suggested to some Member of the house of Representatives the propriety of calling Mr. Monroe before them to have enquired into the state of their Affairs in France. This might have laid the foundation for some resolves on their part that might have led to an accomodation with france, for that house is the only part of the American Governt. that have any reputation here. I apprised Mr. Monroe of my design and he wishes to be called up. You will have heard before this reaches you that the Emperor has been obliged to sue for peace and to consent to the establishment of the New Republic in Lombardy. How france will proceed with respect to England, I am not, at this distance from Paris, in the way of knowing, but am inclined to think she meditates a descent upon that Country, and a revolution in its Governt. If this should be the plan it will keep me in Europe at least another year.
                    As the british treaty has thrown the American Commerce into wretched Confusion, it is necessary to pay more attention to the appointment of Consuls in the ports of france than there was accasion to do in time of peace, especially as there is now no Minister and Mr. Skipwith; who stood well with the Governt. here, has resigned. Mr. Cutting, the Consul for Havre, does not reside at it. And the business is altogether in the hands of De la Motte, the Vice Consul, who, as a frenchman, cannot have the full authority proper for the office in the difficult state matters are now in. I do not mention this to the disadvantage of Mr. Cutting for no Man is more proper than himself if he thought it an object to attend to.
                    I know not if you are acquainted with Capt. Johnson of Massachusetts—he is a staunch Man, and one of the Oldest American Captains in the American Employ. He is now settled at Havre, and is a more proper Man for a Vice Consul than la Motte. You can learn his Character from Mr. Monroe. He has written to some of his friends to have the appointment,  and if you can see an opportunity of throwing in a little service for him, you will do a good thing.
                    We have had several Reports of Mr. Madison’s Coming. He would be well received as an individual—but as an Envoy of John Adams he could do nothing.
                    
                        Thomas Paine
                    
                